Judge GRAHAM
dissenting.
I respectfully disagree with my colleagues in the majority for three reasons.
L.
First, the magistrate and the district court never determined whether any presumption of fatherhood was rebutted. I conclude that record evidence could have supported a rebuttal, but it was never considered.
The husband, TV., was afforded two presumptions that he was the father of C.L.S. He was married to the mother at the time the child was conceived and the child was born within 300 days of the couple's dissolution of marriage. § 19-4-105(1)(a) C.R.S. 2011. Importantly, a genetic test determined there is a 99.99% chance that he is the biological father of C.L.S.1 § 19-4-105(1)(F), C.R.S.2011. The statutory presumption is afforded to a man with a 97% chance that he is a biological father. Id.
Against these two presumptions, the boyfriend, TRS., was afforded a single presumption because, as the trial court found, "he held out the child to be his son." § 19-4-105(1)(d), C.R.S.2011 ("While the child is under the age of majority, he receives the child into his home and openly holds out the child as his natural child."). The trial court also erroneously attributed a second presumption to T.R.S. based upon his name being inserted on the birth certificate; however, this was done without T. V.'s consent and, therefore, TRS. was not entitled to such presumption as a matter of law. See § 19-4-105(1)(0), C.R.S.2011 ("He acknowledges his paternity of the child in a writing filed with the court or registrar of vital statistics.... If another man is presumed under this section to be the child's father, acknowledgement may be effected only with the written consent of the presumed father or after the presumption has been rebutted."). A further factor was also present but not weighed by the trial court, namely, a genetic test established that T.R.S. was not the biological father.
Thus, had the magistrate correctly addressed the "competing presumptions," he would have first considered whether any presumption had been rebutted. See § 19-4-105(2)(a), C.R.S.2011 (a presumption may be rebutted by clear and convincing evidence). Had he done so, there was ample record evidence that would have supported rebuttal:
e In the words of the magistrate, "the DNA reflects that biologically [T.V.] is the father."
e The DNA test administered to T.R.S. established that he was not the father.
The biological evidence in this case is compelling and should have been factored into the equation. But the magistrate failed to address section 18-25-126, C.R.8.2011, which deals with genetic tests to determine parentage. That statute expressly provides that the presumption of fatherhood established by DNA testing is of paramount importance. § 13-25-126. For example, the legitimacy of a child born of wedlock may be overcome (rebutted) by DNA testing. § 18-25-126(1)(%), *673C.R.S.2011. Indeed, where a man is presumed by genetic testing to be the father, this presumption may be rebutted "only by other genetic testing." § 13-25-126(1)(b), C.R.S.2011.
N.A.H., cited by the majority, concluded that the biological presumption established by an earlier version of section 18-25-1266 was not conclusive because it could be rebutted by other biological evidence. N.A.H. v. S.L.S., 9 P.3d 354, 862 (Colo.2000); see Ch. 42, see. 1, § 18-25-126(1)(e)(IID)-(IV), 1991 Colo. Sess. Laws 248 (deleted July 2003). In this case, there is no other biological evidence to rebut the presumption of fatherhood in T.V. Indeed, the other biological evidence cannot rebut the accuracy of T.V.'s test.
IL
Second, even if the magistrate did not err in failing to address whether T.R.S.'s presumption was rebutted, he erred in failing to address the burden of proof he used in weighing competing presumptions. Both the majority and the district court conclude that section 19-4-105 requires the magistrate to weigh competing presumptions by a preponderance of the evidence, but they presume that the magistrate applied such a standard. Indeed, the district court stated erroneously, "When a court does not articulate the standard used, it is assumed that a preponderance of the evidence standard was applied." In support of this proposition, the district court cited People in Interest of R.W., 989 P.2d 240, 248 (Colo.App.1999), aff'd sub nom. LL. v. People, 10 P.3d 1271, 1275 (Colo.2000). Contrary to the district court's position, the division in R.W. presumed that the juvenile court applied a preponderance of the evidence burden of proof because the statute the court applied expressly prescribed that burden. The division correctly presumed that the juvenile court followed the law. Nothing in R.W. suggests that we may presume here that the magistrate applied a correct burden of proof in weighing competing presumptions, particularly where the statute addresses only a clear and convincing burden.
Here, the magistrate was faced with a statute that specifically addressed a clear and convincing burden of proof but was silent concerning the appropriate burden to be applied when weighing conflicting presumptions. We cannot presume that he did not apply a clear and convincing burden of proof in weighing the presumptions, and we certainly cannot presume that he applied a preponderance of the evidence burden of proof by his silence. The record before us elides any indication that the magistrate applied a preponderance of the evidence burden as opposed to the clear and convincing burden the statute expressly prescribes for rebutting presumptions.
Thus, there is no assurance that the magistrate applied the correct burden of proof, as evidenced by the district court's conclusion that the statute is ambiguous concerning the correct burden to be applied and my colleagues' conclusion that a preponderance of the evidence burden applies when weighing conflicting presumptions.
IIL
Third, nothing in the record supports the conclusion that the magistrate properly followed the statutory factors to weigh the presumptions, regardless of the burden of proof he applied. The statute requires that in deciding "which of two or more conflicting presumptions should control, based on the weightier considerations of policy and logic, the judge or magistrate shall consider all pertinent factors, including but not limited to" the length of time the presumed father was aware that he might not be the genetic father; the length of time the presumed father assumed the role of father; the facts concerning the presumed father's discovery of his possible nonpaternity; the nature of the father-child relationship; the age of the child; whether the passage of time reduces the chances of establishing paternity in another man; and any other factors that may affect the equities arising from disruption of the presumed father-child relationship or the chance of harm to the child. § 19-4-105(2)(a)[I)-(V), (VID{(VIIT), C.R.S.2011 (emphasis added). There are no equitable considerations which countervail the paternity of a biological father.
*674Instead, the magistrate only alluded to the factors he was required to consider:
[In the statute itself, in [citing the wrong statute, 19-4-401] it says I also have to consider (inaudible) and I am not going to list them but I will make a finding that in fact I've considered all those factors. Bottom line is that the best interest of the child must be considered as part of the policy and logic analysis that I am required to make, and that's what it boils down to.
Without addressing any factors other than the best interests of the child and the fact that TV. and the mother "lied to the Court" in the dissolution proceeding, the magistrate simply did not make any findings concerning the factors set forth in the statute or the reasons why it was in the best interests of the child to reject the paternity of his biological father.
I do not fault the magistrate for considering the best interests of the child, see N.A.H., 9 P.3d at 362, but the magistrate completely failed to analyze the impact of the DNA evidence and the role it should play in getting at the truth. Id. at 361 ("The purpose of a presumption is to aid the trier of fact in ascertaining the truth at trial."). I reject the notion that the presumptions set forth in section 19-4-105 are merely factors to be considered in determining who would be the better father. Indeed, the purpose of the statute in my view is to determine the identity of the true father.2 The magistrate here should have conducted a fact-finding examination that considered not only the best interests of the child but the legitimacy of T.V.'s claim to paternity based upon his DNA testing and T.R.S.'s genetic exclusion.
I would therefore reverse the decision of the district court and remand the case for a determination of whether T.R.S.'s sole presumption was rebutted, for further findings concerning the weighing of presumptions in the event that the court determines the presumption was not rebutted, and for correct application of the statutory provisions I have addressed herein.

. The statute requires a probability of parentage of 97%. See § 19-4-105(1}(f), C.R.S.2011. T.V.'s DNA results were several orders of magnitude higher than the statutory presumption, i.e., 1 in 10,000 as opposed to 3 in 100.


. DNA tests have improved significantly since the statute was adopted in 1987 and since NAH. was decided. When NAH. was decided, 97% probability was the standard. As compared to a presumption based upon mere declaration, the presumption afforded by a 99.99% test should be conclusive and unrebuttable.